Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No.: 11005607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Drawings	
The drawings were received on April 12, 2021. These drawings are acceptable.
Allowable Subject Matter
Claim(s) 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 12 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1 … performs an autonomous radio resource allocation to select time-frequency radio resources within a transmission window for the initial data transmission, based on the information acquired in the resource sensing procedure during a sensing window before the data becoming available for transmission, and determines a data transmission timing pattern among a plurality of data transmission timing patterns, each data transmission timing pattern indicating a data transmission timing; and transmitting circuitry, which, in operation, performs the initial data transmission using the selected time-frequency radio resources, determines, based on the data transmission timing indicated by the determined data transmission timing pattern and a time gap between the initial data transmission and the one or more data retransmissions, a data retransmission timing, and performs the one or more data retransmissions at the retransmission timing, wherein the time gap is configurable, independently of the determined data transmission timing pattern, and is made known to the one or more receiving devices, and wherein the one or more data retransmissions are performed within a time span defined by a length of the determined data transmission timing pattern… and in combination with other limitations recited as specified in Claim 1.

Regarding claim 1: 
Note that the first closest prior art of record identified was Sartori et al. (US Pub. No.: 2015/0334760) discloses the idea of an autonomous radio resource allocation (see para. 31-34,  “the transmitting UE may defer transmission or use a small number of resources. When transmitting, the transmitting UE pseudo-randomly selects a D2D resource among the available resources. The transmitting UE may transmit data or scheduling assignments. Transmission on pseudo-random selected resources does not totally avoid contention, but reduces the probability of collisions by transmitting on the resources which are less crowded. The pseudo-random selection of resources exhibits statistical randomness, but which are generated by a deterministic causal process (e.g., procedure, function)”).  However Sartori fails to disclose or render obvious the above italic limitations as claimed.
Note that the second closest prior art of record identified was Kim et al. (US Pub. No.: 2016/0381666) discloses a transmitting device a transmitter, which in operation, performs the first data transmission using the selected time-frequency radio resources and performs the one or more data retransmissions at the transmission timing defined by the determined data transmission timing pattern with respect to the first data transmission (see para. 0008-0009, 0439-0449, the UE include resources allocated in relation to D2D data transmission in SA contents and transmit the SA contents to D2D reception UE so that the D2D reception UE is aware of a resource region in which D2D data is received, and the SA resource-related parameter are used to designate the absolute locations (e.g., time and frequency indices) of D2D data resources, and resource allocation information included in SA contents are used to provide notification of the relative locations of D2D data resources / performs the first data transmission/retransmission using the selected time-frequency radio resources, see also para. 0312-0318)”. However Kim fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closest prior art of record identified was Zhao et al (US Pub. No.:2015/0215903) discloses Systems and methods for reducing the latency and for increasing throughput for MoCA devices that are connected via a coax network. (see Paragraph 0067 and Fig. 5 and Fig. 6, “.. when the node 20 is ready to transmit, the Ethernet packets 335 (shown in FIG. 5) may be transformed into aggregated Ethernet packets 342 which are themselves encapsulated into an ECL Frame structure 385 which comprises a MAC header 380, a multi-frame header 350, at least one aggregated Ethernet packet structure 342 and a frame check sum 382 as depicted in FIG. 6”). However Zhao fails to disclose or render obvious the above italic limitations as claimed.
Thus, Sartori, Kim and Zhao taken individually or in-combination fails to particularly disclose, fairly suggests, or render obvious the above italic limitations as claimed.
Claims 2-12 are also allowable since their respective independent Claim 1, is allowable.

Claims 1-12 are also allowable over obviousness double patenting rejection since the terminal disclaimer filed on June 16, 2022 was approved.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sartori et al. (US Pub. No.: 2015/0334760) discloses a method for device-to-device (D2D) communication includes sensing D2D resources from a pool of resources for a predetermined duration to produce measurements of the D2D resources and determining statistics in accordance with the measurements of the D2D resources. The method also includes determining a first subset of the D2D resources in accordance with the statistics and transmitting, by a first user equipment (UE) to a second UE, data over the first subset of the D2D resources.
Kim et al. (US Pub. No.: 2016/0381666) discloses a method for transmitting and receiving data in a wireless communication system supporting device to device (D2D) communication. The method performed by first User Equipment (UE) includes receiving first control information related to D2D communication from an eNB, transmitting second control information, including resource information related to D2D data transmission, to second UE based on the received first control information, and transmitting the D2D data to the second UE. Receiving the first control information includes allocating, by the eNB, a resource pool related to the D2D communication through high layer signaling.
Zhao et al (US Pub. No.:2015/0215903) discloses Systems, methods, and instrumentalities are disclosed to manage interference caused by D2D communications. A wireless transmit receive unit (WTRU) may include a processor. The processor may be configured to perform one or more of the following. The processor may determine to send information using a device-to-device transmission via a resource pool from a plurality of resource pools. Each resource pool may be associated with a range of reference signal receive power (RSRP) values. The processor may determine a RSRP measurement of a cell associated with the WTRU. The processor may select a resource pool from the plurality of resource pools based on the RSRP measurement of the cell. The RSRP measurement of the cell may be within the range of RSRP values associated with the selected resource pool. The processor may send the information using the selected resource pool.


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on 7:30 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (517)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469